UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2836



WILLIAM M. LEWIS, JR.,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee,

          and


JAMES R. SPENCER, District Judge; FEDERAL
COURTS, EASTERN DISTRICT; FEDERAL COURTS,
EASTERN DISTRICT AND ITS APPEALS OF VIRGINIA,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-98-467-3)


Submitted:   April 15, 1999                 Decided:   April 21, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
William M. Lewis, Jr., Appellant Pro Se. Joan Elizabeth Evans,
Assistant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     William M. Lewis, Jr., appeals the district court’s order dis-

missing his complaint under the Federal Torts Claims Act, 28 U.S.C.

§ 1346(b)(1) (1994).   Because the defendants are absolutely immune

from suit for damages, we affirm the district court’s order.   See

28 U.S.C. § 2674 (1994); Stump v. Sparkman, 435 U.S. 349 (1978);

King v. Meyers, 973 F.2d 354 (4th Cir. 1992).     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2